Action to recover damages for personal injuries sustained by plaintiff when struck and knocked down by an automobile owned and controlled by defendant. Appeal from a judgment for the plaintiff in the sum of $2,250, entered on a decision by the court without a jury. Judgment reversed on the facts and a new trial granted, costs to appellant to abide the event, unless within ten days from the entry of the order hereon plaintiff stipulate to reduce to $1,500 the amount of the judgment directed in his favor; in which event the judgment, as so reduced, is unanimously affirmed, without costs. We are of opinion that the amount awarded was excessive. Lazansky, P. J., Carswell, Davis, Adel and Taylor, JJ., concur.